Case: 20-10603      Document: 00515805793         Page: 1     Date Filed: 04/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              April 1, 2021
                                  No. 20-10603
                               Conference Calendar                          Lyle W. Cayce
                                                                                 Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Luis Torres,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 6:19-CR-32-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jose Luis Torres has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Torres has filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10603      Document: 00515805793          Page: 2    Date Filed: 04/01/2021




                                    No. 20-10603


   relevant portions of the record reflected therein, as well as Torres’s response.
   We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                          2